
	
		III
		110th CONGRESS
		2d Session
		S. RES. 96
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mrs. McCaskill (for
			 herself, Mr. Bond,
			 Mrs. Clinton, Mrs. Boxer, Ms.
			 Stabenow, Ms. Cantwell,
			 Ms. Mikulski, Mrs. Feinstein, Mrs.
			 Murray, Mrs. Lincoln,
			 Ms. Klobuchar, Mr. Bingaman, Mr.
			 Levin, Mr. Dodd,
			 Mr. Obama, and Mr. Harkin) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			March 15, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			February 29, 2008
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Harriett Woods will be remembered as a pioneer in women’s
		  politics.
	
	
		Whereas Harriett Woods, a native of Cleveland, Ohio,
			 launched a 50-year political career with a neighborhood crusade against
			 rattling potholes;
		Whereas Harriett Woods, who died of leukemia at the age of
			 79 on February 8, 2007, had many firsts, including being the first female
			 editor for her college newspaper at the University of Michigan, the first woman
			 on the Missouri Transportation Commission, and the first woman to win statewide
			 office in the State of Missouri as Lieutenant Governor;
		Whereas, from 1991 to 1995, Harriett Woods served as
			 president of the National Women’s Political Caucus, a bipartisan grassroots
			 organization whose mission is to increase women’s participation in the
			 political process at all levels of government; and
		Whereas Harriett Woods was integral to the electoral
			 successes of what became known as the Year of the Woman, when in 1992, female
			 candidates won 19 seats in the House of Representatives and 3 seats in the
			 Senate: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that Harriett Woods will be remembered as a pioneer in women’s politics, whose
			 actions and leadership inspired hundreds of women nationwide to participate in
			 the political process and to break gender barriers at every level of
			 government.
		
